 
Exhibit 10.3
 
 
 
This AMENDMENT No. 3 (this “Amendment”), dated as of May 9, 2019, by and among
Fusion Connect, Inc., a Delaware corporation (the “Borrower”), the other Credit
Parties, the Canadian Subsidiaries and the Forbearing Lenders.
 
RECITALS
 
WHEREAS, reference is made to that certain Forbearance Agreement, dated as of
April 15, 2019 (the “Agreement” and, as amended by this Amendment and those
certain extensions dated as of April 29, 2019 and May 6, 2019, the “Amended
Agreement”), among the Borrower, the other Credit Parties, the Canadian
Subsidiaries and the Forbearing Lenders;
 
WHEREAS, the Borrower wishes to incur a new term loan facility in an aggregate
principal amount of up to $20,000,000 pursuant to the Super Senior Credit
Agreement; and
 
WHEREAS, the Borrower has requested that the Forbearing Lenders constituting the
Requisite Lenders and the Requisite Tranche A/Revolving Lenders amend the
Agreement as set forth herein in connection with the foregoing.
 
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
 
Section 1. Definitions. Each capitalized term used and not otherwise defined in
this Amendment shall have the meaning assigned to such term in the Amended
Agreement.
 
Section 2. Amendments to Agreement. With effect as of the Amendment Effective
Date (as defined below), the Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: underlined text) as set forth in the marked
blacklined copy of the Amended Agreement attached as Annex I hereto (which shall
be the Amended Agreement). Said Annex I has been blacklined to show all changes
from the Agreement as in effect immediately prior to the date hereof, it being
agreed that, by virtue of this Amendment upon the effectiveness hereof, any
amendments or other modifications to the Agreement prior to the date hereof that
are not reflected in said Annex I shall cease to be in effect or, as the case
may be, shall be modified as set forth in said Annex I, and Annex I shall for
all purposes be deemed to constitute the Amended Agreement.
 
Section 3. Representations and Warranties.
 
(a)           The execution, delivery and performance of this Amendment by each
of the Credit Parties has been duly authorized by all necessary corporate or
other organizational action, and do not (i) contravene the terms of the
organizational documents of such Credit Party; (ii) conflict with or result in
any breach or contravention of, or require any payment to be made under (x) any
material contractual obligation to which such Credit Party is a party or
affecting such Credit Party or its properties or (y) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Credit Party or its property is subject; (iii) violate any law to which such
Credit Party or its property is subject; or (iv) result in the creation of any
Lien on any property of such Credit Party;
 
 

 
 
(b)           no approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, such Credit Party of this Amendment,
other than those obtained prior to the Amendment Effective Date or being
obtained in connection herewith;
 
(c)           no Default or Event of Default has occurred and is continuing
other than the Collective Defaults;
 
(d)         other than in respect of the Collective Defaults, each of the
representations and warranties made by such Credit Party in the Credit Agreement
and the other Credit Documents are true and correct in all material respects
with the same effect as though such representations and warranties were made on
the date hereof (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier dates);
and
 
(e)           as of the date hereof, no Third Party Forbearance Agreement exists
between any Credit Party and any Lender, whether individually or as a group,
which is not otherwise reflected or referred to in this Amendment.
 
Section 4. Effectiveness. This Amendment shall become effective on the date
(such date, the “Amendment Effective Date”):
 
(a) 
of execution of this Amendment by the Forbearing Lenders constituting the
Requisite Lenders and the Requisite Tranche A/Revolving Lenders under the Credit
Agreement, the Credit Parties and the Canadian Subsidiaries;
 
(b) 
of receipt by the Forbearing Lenders of the Super Senior Budget under and as
defined in the Super Senior Credit Agreement; and
 
(c) 
the Borrower shall have paid to the Administrative Agent and Lenders all fees
and expenses (including legal fees and expenses) which have been invoiced on or
prior to the Amendment Effective Date.
 
Section 5. Entire Agreement. This Amendment, the Amended Agreement, the Credit
Agreement and the other Credit Documents constitute the entire agreement of the
Parties with respect to the subject matter hereof, and supersede all other prior
negotiations, understandings or agreements with respect to the subject matter
hereof. This Amendment shall be deemed a Credit Document.
 
Section 6. Governing Law; Jurisdiction; Waiver of Jury Trial.
 
(a)           THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER
OR RELATED TO THIS AMENDMENT, WHETHER IN TORT, CONTRACT (AT LAW OR IN EQUITY) OR
OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES THAT
 
 
2

 
 
               WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK.
 
(b)           EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR
NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW
YORK (OR ANY APPELLATE COURT THEREFROM) OVER ANY SUIT, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, FEDERAL COURT. THE
PARTIES HERETO AGREE THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY
REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE EFFECTIVE SERVICE OF PROCESS
AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT. EACH PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
 
(c)           EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY) DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 7. Severability. The invalidity, illegality or unenforceability of any
provision in or obligation under this Amendment in any jurisdiction shall not
affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Amendment or of such provision or
obligation in any other jurisdiction.
 
Section 8. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by electronic mail (e.g.
“.pdf” or “.tif”) shall be effective as delivery of an original executed
counterpart of this Amendment.
 
Section 9. Headings. The section and subsection titles contained in this
Amendment are included for convenience only, shall be without substantive
meaning or content of any kind whatsoever, and are not a part of the agreement
between the Credit Parties and the Canadian Subsidiaries, on the one hand, and
the Forbearing Lenders, on the other hand. Any reference in
 
 
 
3

 
 
this Amendment to any “Section” refers, unless the context otherwise indicates,
to a section of this Amendment.
 
Section 10. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent, in each case under the Agreement or any other Credit
Document, and (ii) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Agreement or any other Credit Document. Except as expressly set forth herein,
each and every term, condition, obligation, covenant and agreement contained in
the Agreement or any other Credit Document is hereby ratified and re-affirmed in
all respects and shall continue in full force and effect. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein or as provided in the exhibits hereto, operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Credit Documents, or constitute a waiver of any provision of any of the
Credit Documents. Nothing herein contained shall be construed as a substitution
or novation of the obligations outstanding under the Agreement, which shall
remain in full force and effect, except to any extent modified hereby. Nothing
implied in this Amendment or in any other document contemplated hereby shall be
construed as a release or other discharge of any of the Credit Parties from the
Credit Documents. From and after the Amendment Effective Date, all references to
the Agreement or in any Credit Document and all references in the Agreement to
“THIS AMENDMENT,” “hereunder,” “hereof” or words of like import referring to the
Agreement shall, unless expressly provided otherwise, be deemed to refer to the
Amended Agreement. Each of the Credit Parties hereby consents to this Amendment
and confirms that all obligations of such Credit Party under the Credit
Documents to which such Credit Party is a party shall continue to apply to the
Agreement as amended hereby.
 
 
4

EXECUTION VERSION
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
FUSION CONNECT, INC.,
as Borrower
 
 
 
 
 
By:  /s/ James P. Prenetta, Jr.                      

 
 
Name: James P. Prenetta, Jr.
 
 
Title: Executive Vice President and General Counsel
 
 
 
 
 
FUSION NBS ACQUISITION CORP.
FUSION LLC
FUSION BCHI ACQUISITION LLC
FUSION CB HOLDINGS, INC.
FUSION CLOUD SERVICES LLC
FUSION COMMUNICATIONS, LLC
FUSION MANAGEMENT SERVICES LLC
FUSION TELECOM, LLC
FUSION TEXAS HOLDINGS, INC.
FUSION TELECOM OF KANSAS, LLC
FUSION TELECOM OF OKLAHOMA, LLC
FUSION TELECOM OF MISSOURI, LLC
BIRCAN HOLDINGS, LLC
FUSION PM HOLDINGS, INC.
FUSION MPHC HOLDING CORP.
FUSION CLOUD COMPANY LLC
FUSION MPHC GROUP, INC.,
as Guarantor Subsidiaries
 
 
 
 
 
By:  /s/ James P. Prenetta, Jr.                       

 
 
Name: James P. Prenetta, Jr.
 
 
Title: Executive Vice President and General Counsel
 
 
PRIMUS MANAGEMENT ULC
BIRCAN MANAGEMENT ULC,
as the Canadian Subsidiaries
 
 
 
By:  /s/ James P. Prenetta, Jr.                         

 
 
Name: James P. Prenetta, Jr.
Title: Executive Vice President and General Counsel
 

 
 
 
5

 
[img03.jpg]
 
 
6

 
 
 
EAST WEST BANK, 
as a Forbearing Lender
 
 
By /s/ Ernest Oon
Name:   Ernest Oon

Title: Senior Vice President
 
 
 
7

 
 
GOLDMAN SACHS LENDING PARTNERS LLC, as a Forbearing Lender
 
 
By /s/ Jamie Minieri
Name: Jamie Minieri 
Title: Authorized Signatory
 
 


 
 


 
 
 
8

 
 
 
MORGAN STANLEY SENIOR FUNDING, INC., as a Forbearing Lender
 
 
By /s/ Roberto Ellinghaus

Name:   Roberto Ellinghaus
Title: Vice President
 

 
 
 
9

 
 
 
MUFG UNION BANK, N.A., as a Forbearing Lender
 
 
By /s/ John Lilly

Name:  John Lilly
Title: Director
 

 
 

 
 
 
10

 
 
[fsnn_000000.jpg]
 
 
 
 
 
 
11

 
 
 
 
HALCYON LOAN ADVISORS FUNDING 2014-3 LTD.

 
, as Fornearing Lenders
 
Halcyon Loan Advisors Funding 2015-1, Ltd.

 
Halcyon Loan Advisors Funding 2015-2, Ltd.
 
Halcyon Loan Advisors Funding 2015-3, Ltd.

 
Halcyon Loan Advisors Funding 2017-1, Ltd. 
 
Halcyon Loan Advisors Funding 2017-2, Ltd. 
 
Halcyon Loan Advisors Funding 2018-1, Ltd. 

 
Halcyon Loan Advisors Funding 2018-2, Ltd. 

 
 
 
By:
 
/s/ David Martino
 
Name:
 
David Martino
 
Title:
 
Controller




 
 
12

 
 
 
OCP CLO 2013-4, Ltd., as Forbearing Lender
 
By: Onex Credit Partners, LLC, as Portfolio Manager
 
 
By:
 
/s/ Paul Travers
 
Name:
 
Paul Travers
 
Title:
 
Portfolio Manager

 
 
 
13

 
 
 
 
OCP CLO 2014-5, Ltd., as Forbearing Lender
 
By: Onex Credit Partners, LLC, as Portfolio Manager
 
 
By:
 
/s/ Paul Travers
 
Name:
 
Paul Travers
 
Title:
 
Portfolio Manager

 
 
 
 
 
14

 
 
 
 
OCP CLO 2014-6, Ltd., as Forbearing Lender
 
By: Onex Credit Partners, LLC, as Portfolio Manager
 
 
By:
 
/s/ Paul Travers
 
Name:
 
Paul Travers
 
Title:
 
Portfolio Manager

 
 
 
15

 
 
 
 
OCP CLO 2015-10, Ltd., as Forbearing Lender
 
By: Onex Credit Partners, LLC, as Portfolio Manager
 
 
By:
 
/s/ Paul Travers
 
Name:
 
Paul Travers
 
Title:
 
Portfolio Manager

 
 
 
16

 
 
 
 
OCP CLO 2015-8, Ltd., as Forbearing Lender
 
By: Onex Credit Partners, LLC, as Portfolio Manager
 
 
By:
 
/s/ Paul Travers
 
Name:
 
Paul Travers
 
Title:
 
Portfolio Manager

 
 
 
17

 
 
 
 
OCP CLO 2015-19, Ltd., as Forbearing Lender
 
By: Onex Credit Partners, LLC, as Portfolio Manager
 
 
By:
 
/s/ Paul Travers
 
Name:
 
Paul Travers
 
Title:
 
Portfolio Manager

 
 
 
18

 
 
 
 
OCP CLO 2016-11, Ltd., as Forbearing Lender
 
By: Onex Credit Partners, LLC, as Portfolio Manager
 
 
By:
 
/s/ Paul Travers
 
Name:
 
Paul Travers
 
Title:
 
Portfolio Manager

 
 
 
19

 
 
 
 
OCP CLO 2016-12, Ltd., as Forbearing Lender
 
By: Onex Credit Partners, LLC, as Portfolio Manager
 
 
By:
 
/s/ Paul Travers
 
Name:
 
Paul Travers
 
Title:
 
Portfolio Manager

 
 
 
20

 
 
 
 
OCP CLO 2017-13, Ltd., as Forbearing Lender
 
By: Onex Credit Partners, LLC, as Portfolio Manager
 
 
By:
 
/s/ Paul Travers
 
Name:
 
Paul Travers
 
Title:
 
Portfolio Manager

 
 
 
21

 
 
 
 
OCP CLO 2017-14, Ltd., as Forbearing Lender
 
By: Onex Credit Partners, LLC, as Portfolio Manager
 
 
By:
/s/ Paul Travers
 
Name:
Paul Travers
 
Title:
Portfolio Manager

 
 
 
22

 
 
 
OCP CLO 2018-15, Ltd., as Forbearing Lender
 
By: Onex Credit Partners, LLC, as Portfolio Manager
 
 
By:
 
/s/ Paul Travers
 
Name:
 
Paul Travers
 
Title:
 
Portfolio Manager

 
 
 
23

 
 
 
OCP Credit Strategy Fund, as Forbearing Lender
 
By: Onex Credit Partners, LLC, its manager
 
 
By:
 
/s/ Paul Travers
 
Name:
 
Paul Travers
 
Title:
 
Portfolio Manager

 
 
 
 
24

 
 
 
 
ONEX CLP FUNDING L.P., as Forbearing Lender
 
By: Onex Credit Partners, LLC, as Portfolio Manager
 
 
By:
 
/s/ Paul Travers
 
Name:
 
Paul Travers
 
Title:
 
Portfolio Manager

 
 
 
25

 
 
 
 
Onex Debt Opportunity Fund, LP, as Forbearing Lender
 
By: Onex Credit Partners, LLC, its investment manager
 
 
By:
 
/s/ Paul Travers
 
Name:
 
Paul Travers
 
Title:
 
Portfolio Manager

 
 
 
26

 
 
 
 
Onex Debt Opportunity Fund, Ltd. as Forbearing Lender
 
By: Onex Credit Partners, LLC, its investment manager
 
 
By:
 
/s/ Paul Travers
 
Name:
 
Paul Travers
 
Title:
 
Portfolio Manager

 
 
 
27

 
 
 
 
Onex Senior Credit II, LP, as Forbearing Lender
 
By: Onex Credit Partners, LLC, its investment manager
 
 
By:
 
/s/ Paul Travers
 
Name:
 
Paul Travers
 
Title:
 
Portfolio Manager

 
 
 
28

 
 
 
 
VC4 Debt Investment (US), LLC, as Forbearing Lender
 
 
By:
 
/s/ David Baylor

 
Name:
 
David Baylor
 
Title:
 
COO

 
 
29

 
 
 
VC5 Debt Investment (Cayman), LTD, as Forbearing Lender
 
 
By:
 
/s/ David Baylor
 
Name:
 
David Baylor
 
Title:
 
COO


 
 
 
30

 
 
 
VECTOR FUSION HOLDINGS (CAYMAN), LTD., as Forbearing Lender
 
 
By:
 
/s/ David Baylor
 
Name:
 
David Baylor
 
Title:
 
COO


 
 
31

 
 
 
VECTOR TRADING (CAYMAN), L.P., as Forbearing Lender
 
 
By:
 
/s/ David Baylor
 
Name:
 
David Baylor
 
Title:
 
COO

 
 
 
 
32

 
 
[img01.jpg]
 
 
33

 
[img02.jpg]
 
 
34

 


 
FIRST LIEN FORBEARANCE AGREEMENT
 
THIS FORBEARANCE AGREEMENT, dated as of April 15, 2019 (this “Agreement”), is
entered into by and among Fusion Connect, Inc., a Delaware corporation (the
“Borrower”), the Guarantor Subsidiaries identified on the signature pages hereto
(collectively, with the Borrower, the “Credit Parties”), the Subsidiaries
identified on the signature pages hereto (collectively, the “Canadian
Subsidiaries”) and the Lenders appearing on the signature pages hereto (the
“Forbearing Lenders”). Each of the foregoing shall be referred to herein as a
“Party” and collectively as the “Parties.” Capitalized terms used in this
Agreement and not defined herein shall have the meanings ascribed thereto in the
Credit Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, the Credit Parties, the Lenders, Wilmington Trust, National
Association, as administrative agent and collateral agent (in such capacities,
and together with its successors and permitted assigns, the “Administrative
Agent”) and certain other parties are party to that certain First Lien Credit
and Guaranty Agreement, dated as of May 4, 2018 (as amended, supplemented,
amended and restated or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”);
 
WHEREAS, the Borrower has informed the Administrative Agent and the Forbearing
Lenders that certain Defaults or Events of Default have occurred or may occur
under the Credit Agreement (together, the “First Lien Defaults”) as a result of
the Borrower’s failure to:
 
(a)           pay the scheduled principal installments with respect to the
Tranche A Term Borrowings and the Tranche B Term Borrowings, in each case, due
on April 1, 2019, which resulted in the occurrence of an Event of Default
pursuant to Section 8.1(a)(i) of the Credit Agreement;
(b)           pay interest with respect to certain of the Revolving Loans due on
April 2, 2019 and May 2, 2019, which resulted in the occurrence of an Event of
Default pursuant to Section 8.1(a)(iii) of the Credit Agreement;
(c)           pay interest with respect to certain of the Tranche A Term
Borrowings and the Tranche B Term Borrowings, in each case, due on May 6, 2019,
which, with the passing of the grace period, will result in the occurrence of an
Event of Default pursuant to Section 8.1(a)(iii) of the Credit Agreement;
(d)           (c) comply with the Fixed Charge Coverage Ratio for the four
consecutive Fiscal Quarters ended December 31, 2018, which resulted in the
occurrence of an Event of Default pursuant to Section 8.1(c) of the Credit
Agreement;
(e)           (d) timely deliver the annual audited consolidated balance sheet
of the Borrower and its Subsidiaries and the related and consolidated statements
of operations, stockholders’ equity and cash flows for the Fiscal Year ended
December 31, 2018 and the failure to include with those financial statements a
report by EisnerAmper LLP or an independent registered public accounting firm of
recognized national standing that does not contain a “going concern” or like
qualification or exception, which, with the passing of the grace period, will
result in the occurrence of an Event of Default pursuant to Section 8.1(e) of
the Credit Agreement; and
(f)           (e) comply with (i) the Total Net Leverage Ratio for the Fiscal
Quarter ended March 31, 2019 and (ii) the Fixed Charge Coverage Ratio for the
four consecutive Fiscal Quarters ended March 31, 2019 (together, clauses (c) and
(e)(ii), the “FCCR Defaults”), which resulted in the occurrence of an Event of
Default pursuant to Section 8.1(c) of the Credit Agreement;
WHEREAS, the Borrower has informed the Administrative Agent and the Forbearing
Lenders that certain Defaults or Events of Default (as each are defined under
the Second Lien Credit Agreement) have occurred or may occur as a result of
corresponding defaults under the Second Lien Credit Agreement (together, solely
with respect to any such Defaults or Events of Default (as each are defined
under the Second Lien Credit Agreement, the “Second Lien Defaults”);
 
 
 
35

 
 
 
 
WHEREAS, the Borrower has also informed the Administrative Agent and the Lenders
that a default or Event of Default (as defined in the New Subordinated Note) has
occurred or may occur as a result of the Maker (as defined in the New
Subordinated Note) failing to pay interest due and payable on the New
Subordinated Note on March 31, 2019 (the “New Subordinated Note Default”), which
will result in the occurrence of an Event of Default pursuant to Section 8.1(b)
of the Credit Agreement;
 
WHEREAS, in accordance with Section 8.1 of the Credit Agreement, the Requisite
Lenders and, solely with respect to the FCCR Defaults, the Requisite Tranche
A/Revolving Lenders, may direct the Administrative Agent to exercise remedies as
set forth therein in respect of (i) the First Lien Defaults, and (ii) the Events
of Default arising under Section 8.1(b) of the Credit Agreement related to the
Second Lien Defaults and the New Subordinated Note Default (together, clauses
(i) and (ii), the “Collective Defaults”);
 
WHEREAS, the Credit Parties have requested that the Forbearing Lenders
temporarily forbear, notwithstanding the occurrence of the Collective Defaults,
from accelerating the unpaid principal amount of the outstanding Loans and
otherwise exercising remedies (or directing the Administrative Agent to exercise
remedies) pursuant to Section 8.1 of the Credit Agreement; and
 
WHEREAS, the Forbearing Lenders (which constitute the Requisite Lenders) and
(with respect to the forbearance in respect of the FCCR Defaults) the Requisite
Tranche A/Revolving Lenders agree to accommodate such request of the Credit
Parties on the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
Section 2.                      Incorporation of Recitals.
 
Each of the Credit Parties acknowledges that the recitals set forth above are
true and correct in all respects and admits to the occurrence of each Collective
Default.
 
Section 3.                      Amounts Owing.
 
Each of the Credit Parties acknowledges and agrees that, as of the date hereof,
the aggregate principal amount of Loans outstanding under the Credit Agreement
is $573,187,500, consisting of (i) with respect to the Tranche A Term Loans, in
an aggregate principal amount of $43,312,500, (ii) with respect to the Tranche B
Term Loans, in an aggregate principal amount of $490,875,000 and (iii) Revolving
Commitments in an aggregate amount of $40,000,000 and Revolving Loans in an
aggregate principal amount of $39,000,000, plus accrued and unpaid interest and
fees thereon. Such Obligations, together with all other outstanding Obligations
owing pursuant to the terms of the Credit Documents, including interest, fees,
expenses and other charges, are validly owing and are not subject to any right
of offset, deduction, claim, or counterclaim in favor of any Credit Party.
 
 
 
36

 
 
Section 4.                      Forbearance; Forbearance Period.
 
(a)           In reliance upon the representations, warranties and covenants of
the Credit Parties contained in this Agreement, and solely upon the terms and
subject solely to the conditions of this Agreement, each of the Forbearing
Lenders (1) hereby agrees that, during the Forbearance Period (as defined
below), such Lender shall not, and shall not request or direct the
Administrative Agent to, solely in respect of the Collective Defaults (but not
with respect to any other Defaults or Events of Default) (i) accelerate all of
the Loans and the Obligations related thereto or (ii) exercise any other rights
or remedies available to the Administrative Agent or the Forbearing Lenders
pursuant to Section 8.1 of the Credit Agreement or Section 5.01 of the Pledge
and Security Agreement (the “Forbearance”) and (2) hereby directs the
Administrative Agent, during the Forbearance Period, to abstain from taking any
of the actions described in the immediately preceding sentence. The Credit
Parties acknowledge and agree that the Forbearance is limited to the extent
specifically set forth above and no other terms, covenants, provisions, rights
or remedies under the Credit Agreement (including, for the avoidance of doubt,
the right to charge default interest in accordance with Section 2.9 of the
Credit Agreement during the Forbearance Period) or any other Credit Document or
at law or in equity are intended to (or shall) be affected hereby, all of which
remain in full force and effect.
 
(b)           The “Forbearance Period” shall commence on the Forbearance
Effective Date (as defined below) and shall terminate immediately and
automatically upon the earlier to occur of (i) April 29June 3, 2019, at 11:59 pm
New York time and (ii) the occurrence of a Forbearance Termination Event (as
defined below).
 
(c)           Upon the occurrence of a Forbearance Termination Event, the
Forbearance Period and the Forbearance shall immediately and automatically end
without the requirement of any demand, presentment, protest, notice (including
any written notice required by Section 8.1 of the Credit Agreement) or other
action of any kind (other than as provided in Section 3(d) below), all of which
the Borrower and each of the other Credit Parties waive; provided
notwithstanding anything to the contrary herein, the Forbearance Period and
Forbearance shall terminate automatically and without notice of termination
immediately upon the occurrence of an Event of Default of the type set forth in
Section 8.1(f) or (g) of the Credit Agreement.
 
(d)           The occurrence of any of the following events or circumstances
shall immediately and automatically constitute a termination event with respect
to the Forbearance following delivery of notice (including by email) by the
Administrative Agent at the request of the Requisite Lenders or the Requisite
Tranche A/Revolving Lenders (each, a “Forbearance Termination Event”):
 
(i)           the occurrence of any Default or Event of Default under the Credit
Agreement or any other Credit Document that is not a Collective Default;
 
(ii)          [reserved]failure to comply with any of the milestones set forth
in Section 5.17 of the Super Senior Credit Agreement, as such agreement is in
effect on the Amendment Effective Date;
 
(iii)          the occurrence of any breach by the Borrower or any Subsidiary of
any covenant, term or other provision of this Agreement;
 
(iv)          any representation or warranty made by the Borrower or any
Subsidiary herein or which is contained in any certificate, document or
financial or other statement furnished by the Borrower at any time under or in
connection with this Agreement or otherwise shall prove to have been inaccurate
in any material respect on or as of the date made;
 
(v)           the commencement of any action, suit, litigation, investigation or
other proceeding against the Administrative Agent or any Lender (i) by any of
the Credit Parties or entity controlled by, affiliated with, related to or under
common control with any of the Credit Parties; and (ii) by any Person asserting
claims relating in any way to any of the Credit Parties, the Credit Agreement,
the Credit Documents, or the Collateral, provided that no action permitted under
the Intercreditor Agreement to be taken by the Second Lien Secured Parties, the
Second Lien Required Lenders and/or the Second Lien Representative (each as
defined in the Intercreditor Agreement) shall constitute a Forbearance
Termination Event pursuant to this Section 3(d)(v)(ii);
 
 
 
37

 
 
 
 
(vi)           any payment, or setting aside of funds, by the Borrower or any
Subsidiary for the purpose of making any payments, or otherwise transfer any
economic value (including the payment of any fees, costs or expenses of any
advisors) to any direct or indirect equity holder of the Borrower in its
capacity as such, including, without limitation, Holcombe T. Green, Jr. (or any
affiliate of Holcombe T. Green, Jr.) (other than the transfer of assets in
connection with the closing of the pending asset sale transaction between Lingo
Communications, LLC or its affiliates, on the one hand, and any of the Credit
Parties, on the other hand, pursuant to the terms of the asset purchase
agreement for such transaction in effect on the date such agreement was entered
into (the “Lingo Transaction”));
 
(vii)           any payment, or setting aside of funds, by the Borrower or any
Subsidiary, including with respect to interest, principal, fees, expenses,
indemnification or otherwise, on account of or in connection with the
Subordinated Notes or any Loans (as defined in the Second Lien Credit Agreement)
or make any payment with respect to interest or principal on account of any
Loans;
 
(viii)           if the Borrower or any Subsidiary engages in any transaction
(including the incurrence of any Indebtedness) or makes any payment, transfers
or takes any other action (or forbear from taking any action), in each case
outside the ordinary course of business (other than the Lingo Transaction),
provided that for purposes of this clause (viii), any payments made by the
Borrower or any Subsidiary to (x) its vendors on account of outstanding
obligations owed to such vendors consistent with the 13-Week ForecastApproved
Super Senior Budget (as defined in the Super Senior Credit Agreement (as defined
below)) shall be deemed to have been made in the ordinary course of business
(provided that, in any event, Greenhill (as defined below) shall be consulted
prior to the entering into any payment plans with respect to past due amounts)
or (y) the Advisors (as defined below, and solely to the extent billed on an
hourly or monthly basis and excluding, for the avoidance of doubt, any
transaction, completion or success fee) shall be deemed to have been made in the
ordinary course of business; provided, further, that for purposes of this clause
(viii), the incurrence of any Indebtedness for borrowed money shall be deemed to
have been made outside the ordinary course of business;, other than with respect
to that certain Super Senior Secured Credit Agreement, dated on or about the
date hereof (as may be amended, supplemented, amended and restated or otherwise
modified from time to time, the “Super Senior Credit Agreement”), among the
Borrower, certain subsidiaries of the Borrower party thereto, the lenders party
thereto and Wilmington Trust, National Association, as administrative agent and
collateral agent), in an aggregate principal amount not to exceed $20,000,000,
plus any fees and interest accrued and unpaid pursuant to the terms thereof;
 
(ix)            [reserved]the occurrence of an Event of Default under the Super
Senior Credit Agreement (unless such Event of Default was cured or waived
pursuant to the terms thereof); 
 
 
 
38

 
 
 
 
(x)            the Borrower or any Subsidiary shall make, enter into or
implement any amendment, waiver, supplement or other modification to any
employment agreement or employee compensation plan, in each case, solely to the
extent such agreement or compensation plan relates to an Executive Officer (as
defined below), or pay or cause to be paid any amount contemplated by such
agreements or plans before the date on which such amount becomes due and payable
pursuant to the terms of the such agreements or plans, as applicable, or pay or
cause to be paid any bonus, incentive, retention, severance, change of control
or termination payments pursuant to the terms of such agreements or plans, as
applicable, including, without limitation, any transaction or other bonus
previously awarded but unpaid (it being understood by the Parties that
“Executive Officer” means the Borrower’s Chief Executive Officer, Chief
Operating Officer, Chief Revenue Officer, Chief Financial Officer, Chief
Technology Officer or Executive Vice President and General Counsel);
 
(xi)           the failure by the Borrower, on the close of business of each
ThursdayWednesday during the Forbearance Period, to maintain aggregate bank and
book cash balances of at least $2,000,000;
 
(xii)           any Lender under the Credit Agreement or any agent, trustee or
representative on behalf of any such Lender shall commence a legal proceeding
against any Credit Party or set off against any of their respective property, in
each case, with respect to enforcement of the Credit Agreement or the
obligations thereunder;
 
(xiii)         any lender under the Second Lien Credit Agreement or any agent,
trustee or representative on behalf of any such lender shall commence a legal
proceeding against any Credit Party or set off against any of their respective
property, in each case, with respect to enforcement of the Second Lien Credit
Agreement or the obligations thereunder; provided that no action permitted under
the Intercreditor Agreement to be taken by the Second Lien Secured Parties, the
Second Lien Required Lenders and/or the Second Lien Representative (each as
defined in the Intercreditor Agreement) shall constitute a Forbearance
Termination Event pursuant to this Section 3(d)(xiii);
 
(xiv)           the Maker shall commence a legal proceeding against any Credit
Party or set off against any of their respective property, in each case, with
respect to enforcement of the New Subordinated Note or the obligations
thereunder;
 
(xv)           the failure by the Borrower to (a) within three (3) Business Days
of the date hereof, enter into a customary fee letter (the “Greenhill Fee
Letter”) reasonably acceptable to Greenhill and Co. (“Greenhill”) providing,
among other things, that the Borrower shall pay all of Greenhill’s reasonable
and documented fees and expenses in connection with its representation of the ad
hoc group comprised of certain of the Forbearing Lenders (the “Ad Hoc Group”)
and (b) promptly upon (and no later than five (5) calendar days after) request
by Simpson Thacher (as defined below), enter into a customary fee letter (the
“TLA/Revolver FA Fee Letter”) reasonably acceptable to a financial advisor, if
any (the “TLA/Revolver FA”), engaged by Simpson Thacher on behalf of a group of
Lenders of Tranche A Term Loans and Revolving Lenders (the “TLA/Revolver Group”)
providing, among other things, that the Borrower shall pay all of the
TLA/Revolver FA’s reasonable and documented fees and expenses;
 
(xvi)           the failure by the Borrower to pay all of the reasonable fees
and expenses of (A) Davis Polk & Wardwell LLP (“Davis Polk”) and Greenhill in
accordance with the terms of a customary fee letter reasonably acceptable to
Davis Polk providing, among other things, that the Borrower shall pay all of
Davis Polk’s reasonable and documented fees and expenses in connection with its
representation of the Ad Hoc Group and the Greenhill Fee Letter, respectively,
(B) Arnold & Porter Kaye Scholer (“Arnold & Porter”) as counsel to the
Administrative Agent, (C) Simpson Thacher & Bartlett LLP (“Simpson Thacher”)
incurred in connection with its representation of the TLA/Revolver Group within
three (3) Business Days of presentment of a summary invoice and (D) the
TLA/Revolver FA (if any) in accordance with the TLA/Revolver FA Fee Letter; and
 
 
 
39

 
 
 
 
(xvii)             a failure specified in Section 10(b) below.
 
(e)           This Agreement is limited in nature and nothing contained herein
is intended, or shall be deemed or construed, to (i) constitute a waiver of any
Collective Default or any existing or future Defaults or Events of Default
(including any Event of Default arising from the Collective Defaults) or
compliance with any term or provision of the Credit Documents or at law or in
equity or (ii) establish a custom or course of dealing between the Credit
Parties, on the one hand, and the Administrative Agent and/or any Lender, on the
other hand.
 
(f)           Immediately and automatically upon the Forbearance Period ending
in accordance with its terms, the agreements set forth in the first sentence of
Section 3(a) hereof (including the Forbearance) shall be void ab initio (it
being understood, for the avoidance of doubt, that this provision shall not
impair the effectiveness of any other provisions of this Agreement, which shall
remain in full force and effect), and each of the Administrative Agent and the
Forbearing Lenders shall be free in its sole and absolute discretion, without
limitation, to immediately proceed to enforce any or all of its rights and
remedies provided under, and in accordance with, the Credit Documents, at law or
in equity. Notwithstanding the occurrence of the Forbearance Effective Date,
each of the Credit Parties acknowledges and confirms that, subject to the
Forbearance, all rights and remedies of the Administrative Agent and the
Forbearing Lenders under the Credit Documents, at law or in equity with respect
to the Credit Documents, the transactions thereunder, the Borrower or any other
Credit Party shall in each case continue to be available to the Administrative
Agent and the Forbearing Lenders.
 
(g)           [Reserved].
 
(h)           The Parties agree that the running of all statutes of limitation
and the doctrine of laches applicable to all claims or causes of action that the
Administrative Agent and/or any Lender may be entitled to take or bring in order
to enforce its rights and remedies against the Borrower and/or the other Credit
Parties are, to the fullest extent permitted by law, tolled and suspended during
the Forbearance Period.
 
Section 5.                      Representations and Warranties.
 
(a)           Each Credit Party hereby represents and warrants to the
Administrative Agent and the Forbearing Lenders as follows (which
representations and warranties are continuing and shall survive the execution
and delivery hereof):
 
(i)          the execution, delivery and performance of this Agreement by each
of the Credit Parties has been duly authorized by all necessary corporate or
other organizational action, and do not (A) contravene the terms of the
organizational documents of such Credit Party; (B) conflict with or result in
any breach or contravention of, or require any payment to be made under (1) any
material contractual obligation to which such Credit Party is a party or
affecting such Credit Party or its properties or (2) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Credit Party or its property is subject; (C) violate any law to which such
Credit Party or its property is subject; or (D) result in the creation of any
Lien on any property of such Credit Party;
 
 
 
40

 
 
 
 
(ii)         no approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, such Credit Party of this Agreement, other than
those obtained prior to the Forbearance Effective Date or being obtained in
connection herewith;
 
(iii)          no Default or Event of Default has occurred and is continuing
other than the Collective Defaults;
 
(iv)         other than in respect of the Collective Defaults, each of the
representations and warranties made by such Credit Party in the Credit Agreement
and the other Credit Documents are true and correct in all material respects
with the same effect as though such representations and warranties were made on
the date hereof (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier dates);
and
 
(v)           as of the date hereof, no Third Party Forbearance Agreement (as
defined below) exists between any Credit Party and any Lender, whether
individually or as a group, which is not otherwise reflected or referred to in
this Agreement.
 
Section 6.                      Conditions to Effectiveness of this Agreement.
 
This Agreement shall become effective (the date of such effectiveness being
referred to herein as the “Forbearance Effective Date”) upon the occurrence of
the following conditions:
 
(a)           execution of this Agreement by the Forbearing Lenders constituting
the Requisite Lenders and the Requisite Tranche A/Revolving Lenders under the
Credit Agreement, the Credit Parties and the Canadian Subsidiaries;
 
(b)           receipt by the Administrative Agent, Greenhill and the Forbearing
Lenders who wish to receive such information of a preliminary cash flow forecast
covering the 13-week period ending July 5, 2019, in Excel format (the “13-Week
Forecast”), which 13-Week Forecast and any amendments thereto shall reflect, for
the periods covered thereby, projected weekly disbursements (in line item
detail), cash receipts (in line item detail), and ending cash for each week
covered by the 13-Week Forecast;
 
(c)           receipt by the Administrative Agent, Greenhill and the Forbearing
Lenders who wish to receive such information of (i) the annual budget for the
Fiscal Year ending December 31, 2019 that was approved by the Board of Directors
of the Borrower (the “Budget”) and (ii) the associated four year business
projections reviewed by the Board of Directors of the Borrower at the time it
approved the Budget;
 
(d)           receipt by the Administrative Agent, Greenhill and the Forbearing
Lenders who wish to receive such information of the Borrower’s existing
synergies plan relating to its acquisition of MegaPath Holding Corporation and
Birch Communications Holdings, reflecting the synergies derived to date and the
remaining synergies that Borrower expects to derive from those acquisition
transactions;
 
(e)           receipt by the Administrative Agent, Greenhill and the Forbearing
Lenders who wish to receive such information of the Borrower’s unaudited monthly
financials for the months ending January 31, 2019 and February 28, 2019;
 
 
 
41

 
 
 
 
(f)           [reserved];
 
(g)           the Borrower and each other Credit Party shall have delivered to
the Forbearing Lenders who wish to receive such information (i) minutes of the
Borrower and each other Credit Party authorizing the execution, delivery and
performance of its obligations under this Agreement, and (ii) such other
documents and instruments as the Forbearing Lenders may reasonably require, all
of the foregoing of which shall be in form and substance reasonably acceptable
to the Forbearing Lenders; and
 
(h)           payment, by or on behalf of the Borrower, to the Administrative
Agent, for the account of each Forbearing Lender, of an upfront fee equal to 200
basis points on the aggregate principal amount of the Loans as of the
Forbearance Effective Date or, in the case of the Revolving Lenders, Revolving
Commitments in effect immediately prior to giving effect to this Agreement, in
each case held by such Forbearing Lender; provided that such fee shall be paid
“in kind” to any Forbearing Lender who submits a signature page to this
Agreement no later than 5:00 p.m. (Eastern time) on April 16, 2019 by adding the
amount of such fee payable with respect to each Class of Loan held by each
Forbearing Lender to the amount of the outstanding Loans of such Class of such
Lender (it being understood that any such added amounts shall be treated as
principal of the Loans and bear interest in accordance with the Credit Agreement
for all purposes other than for the determination of Requisite Lenders,
Requisite Tranche A/Revolving Lenders or any other voting provision of the
Credit Agreement).
 
Section 7.                      Notice of Default.
 
Each Credit Party shall provide notice to the Administrative Agent and to
counsel to the Forbearing Lenders promptly of its obtaining knowledge of the
occurrence of any Forbearance Termination Event, which notice shall state that
such event occurred and set forth, in reasonable detail, the facts and
circumstances that gave rise to such event. Such notice shall be delivered to:
 
The Administrative Agent:
 
Wilmington Trust, National Association
50 South Sixth Street, Suite 1290
Minneapolis, MN 55402
Attn: Jeffrey Rose (jrose@wilmingtontrust.com)
 
With copies by electronic mail (which shall not constitute notice) to:
 
Arnold & Porter Kaye Scholer LLP
70 West Madison Street, Suite 4200
Chicago, Illinois 60602
Attn: Michael Messersmith (Michael.Messersmith@arnoldporter.com)    
 
and
 
250 West 55th Street
New York, New York 10019-9710
Attn: Alan Glantz (Alan.Glantz@arnoldporter.com)
 
 
42

 
 
 
With copies by electronic mail (which shall not constitute notice) to:
 
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attn: Damian S. Schaible (damian.schaible@davispolk.com) and Adam L. Shpeen
(adam.shpeen@davispolk.com)
 
Legal advisor to the TLA/Revolver Group:
 
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attn: Sandeep Qusba (squsba@stblaw.com) and Soogy Lee (slee@stblaw.com)
 
All notices given in accordance with the provisions of this Section 6 shall be
(x) deemed to have been given on the date of receipt and (y) in the case of such
notices given to the Administrative Agent, promptly delivered by the
Administrative Agent to the Forbearing Lenders.
 
Section 8.                      Effect upon Credit Agreement; Ratification of
Liability; No Waiver; Etc.
 
(a)           From and after the date hereof, (i) the term “Agreement” in the
Credit Agreement, and all references to the Credit Agreement in any Credit
Document, shall mean the Credit Agreement, as interpreted in accordance with the
terms of this Agreement, and (ii) the term “Credit Documents” in the Credit
Agreement and the other Credit Documents shall include this Agreement.
 
(b)           Each Credit Party hereby ratifies and reaffirms that (a) each of
the Credit Documents to which it is a party has been duly executed and delivered
by such Credit Party to the Administrative Agent and to the Lenders and is in
full force and effect as of the date hereof; (b) the agreements and obligations
of each Credit Party contained in the Credit Documents, including, without
limitation, all payment, performance, indemnification and other obligations and
all guarantees of such obligations constitute the legal, valid and binding
obligations of such Credit Party, enforceable against the Credit Parties in
accordance with the terms thereof (except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability); (c) its grant of liens on or security interests in its
properties pursuant to the Credit Documents as security for the Obligations
under or with respect to the Credit Agreement and confirms and agrees that such
liens and security interests secure all of the Obligations, including any
additional Obligations hereafter arising or incurred pursuant to or in
connection with this Agreement, the Credit Agreement or any other Credit
Document; and (d) the Administrative Agent and the Lenders are and shall be
entitled to all of the rights, remedies and benefits provided for in the Credit
Documents.
 
 
 
43

 
 
 
 
(c)           Except as expressly provided herein, nothing in this Agreement is
intended or shall be deemed or construed to in any way waive, alter or impair
the obligations or any of the rights or remedies of the Administrative Agent or
the Lenders under the Credit Documents, at law or in equity. All terms and
provisions of the Credit Documents remain in full force and effect, except to
the extent expressly modified by this Agreement. Each of the Credit Parties
acknowledges that the Administrative Agent and the Lenders have made no
representations as to what actions, if any, they will take after the Forbearance
Period, and the Administrative Agent and each Forbearing Lender hereby
specifically reserves any and all rights, remedies, claims and benefits provided
for in the Credit Documents, including, without limitation, with respect to the
Events of Default and each other Default that may occur. The Collective Defaults
shall be deemed to have occurred and be continuing for all purposes under the
Credit Documents, notwithstanding any subsequent cure or any other event or
condition after the date hereof that would cause any Collective Default to be no
longer continuing, and such Collective Default may only be cured or waived with
the consent of, and on terms and conditions satisfactory to, the Requisite
Lenders (or, with respect to any cures or waivers of the FCCR Defaults, the
Requisite Tranche A/Revolving Lenders).
 
Section 9.                      More Favorable Terms.
 
To the extent that any other forbearance, standstill or other similar agreement
entered into by any Credit Party (any such agreement, a “Third Party Forbearance
Agreement”), or any amendment to any Third Party Forbearance Agreement, in each
case, entered into or agreed on or after the date of this Agreement and during
the Forbearance Period, provides any benefit or right (including, without
limitation, the benefit of a forbearance period of shorter duration than the
Forbearance Period) to any creditor party thereto that is more favorable than
the benefits and rights provided to the Administrative Agent and the Lenders
under this Agreement, taking into account the terms and conditions of the
underlying debt financing documents in effect with such creditor party, this
Agreement shall be deemed to be amended so as to cause any such benefit or right
to be incorporated into this Agreement concurrently with making any such benefit
or right available, and on comparable terms as it is made available, to any such
other creditor.
 
Section 10.                                Release.
 
Each of the Credit Parties, on behalf of itself and its successors or assigns
(collectively, the “Releasing Parties”), in consideration of the Forbearing
Lenders’ execution and delivery of this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, unconditionally, freely, voluntarily and, after consultation with
counsel and becoming fully and adequately informed as to the relevant facts,
circumstances and consequences, releases, waives and forever discharges (and
further agrees not to allege, claim or pursue) any and all claims, rights,
causes of action, counterclaims or defense of any kind whatsoever, in contract,
in tort, in law or in equity, whether known or unknown, fixed or contingent,
direct or indirect, joint and/or several, secured or unsecured, due or not due,
liquidated or unliquidated, asserted or unasserted, or foreseen or unforeseen,
which any of the Releasing Parties might otherwise have or may have against the
Administrative Agent, the Lenders, their present or former subsidiaries and
affiliates or any of the foregoing’s officers directors, employees, attorneys or
other representatives or agents (collectively, the “Releasees”) in each case on
account of any conduct, condition, act, omission, event, contract, liability,
obligation, demand, covenant, promise, indebtedness, claim, right, cause of
action, suit, damage, defense, judgment, circumstance or matter of any kind
whatsoever which existed, arose or occurred at any time prior to the date of
this Agreement relating to the Credit Documents, this Agreement and/or the
transactions contemplated thereby or hereby (any of the foregoing, a “Claim” and
collectively, the “Claims”). Each of the Releasing Parties expressly
acknowledges and agrees, with respect to the Claims, that it waives, to the
fullest extent permitted by applicable law, any and all provisions, rights, and
benefits conferred by any applicable U.S. federal or state law, or any principle
of U.S. common law, that would otherwise limit a release or discharge of any
unknown Claims pursuant to this Section 9. Furthermore, each of the Releasing
Parties hereby absolutely, unconditionally and irrevocably covenants and agrees
with and in favor of each Releasee that it will not sue (at law, in equity, in
any regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released and/or discharged by the Releasing Parties pursuant to this Section 9.
The foregoing release, covenant and waivers of this Section 9 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment or prepayment of any of the
Loans, or the termination of the Credit Agreement, this Agreement, any other
Credit Document or any provision hereof or thereof.
 
 
 
44

 
 
 
 
Section 11.                                Cash Forecast; Testing Periods.
 
(a) During the Forbearance Period, the Borrower agrees that the aggregate
payments made by the Credit Parties (excluding the reasonable fees and expenses
paid by a Credit Party to (x) any legal or financial advisor retained to assist
the Borrower with respect to a resolution of the Collective Defaults to the
extent billed on an hourly or monthly basis and excluding, for the avoidance of
doubt, any transaction, completion or success fee, or (y) any legal and
financial advisor required to be retained under this Agreement or required to be
paid or reimbursed under the Credit Documents, including, without limitation,
Davis Polk, Greenhill, Arnold & Porter, Simpson Thacher and the TLA/Revolver FA,
if any (all of the foregoing legal and financial advisors, collectively, the
“Advisors”)) during each Testing Period (as defined below) to its vendors shall
not exceed the aggregate amount of forecasted payments set forth in the 13-Week
Forecast for the applicable Testing Period (the “Limit”) by more than
$2,000,000. For purposes of this clause (a), a “Testing Period” means each
period during the Forbearance Period, the first date of which shall be the
Forbearance Effective Date and the last date of which shall be each Friday
thereafter (each, a “Testing Date”). The Borrower shall promptly notify
Greenhill and the Forbearing Lenders, in each case in writing (email being
acceptable notice) in the event that the aggregate payments made during any
Testing Period exceed the Limit on such Testing Date by an amount in excess of
$2,000,000.
 
(a)           Section 6.15 of the Super Senior Credit Agreement is hereby
incorporated by reference into this Agreement and shall apply as if fully set
forth herein mutatis mutandis and any capitalized terms used in such Section
6.15 shall have the meanings ascribed to such terms in the Super Senior Credit
Agreement.
 
(b)           Each Credit Party hereby confirms, acknowledges and agrees that,
unless waived in writing by the Administrative Agent (at the direction of the
Requisite Lenders), the failure of Borrower to deliver any report or notice
required by Section 10(a) or Section 11 below shall constitute a Forbearance
Termination Event.
 
(c)           Notwithstanding any projected amounts in the 13-Week Forecast
relating to the costs and expenses of the Administrative Agent and the
Forbearing Lenders that are reimbursable by the Credit Parties or any other
amounts owing by the Credit Parties to the Administrative Agent and the Lenders
in accordance with the Credit Agreement and the other Credit Documents, such
projections shall not limit, impair, modify or waive Credit Parties’ obligation
to pay the actual amounts due to the Administrative Agent and/or the Forbearing
Lenders in respect of such fees, costs, expenses and other amounts owing to the
Administrative Agent and the Forbearing Lenders in accordance with the Credit
Agreement and the other Credit Documents.
 
(d)           The Credit Parties acknowledge, agree and reaffirm that
notwithstanding anything to the contrary in the Credit Agreement, any other
Credit Document, this Agreement, or otherwise, the Administrative Agent and the
Lenders shall not be responsible for, or have any liability or obligation to
ensure the payment of, any costs and expenses set forth in the 13-Week Forecast
or any other claims asserted or incurred in connection with the Credit Parties’
business or any proceeding commenced by or against any of the Credit Parties
under any chapter of the Bankruptcy Code, and nothing in this Agreement, the
Credit Agreement, any other Credit Document or otherwise shall be construed to
obligate the Administrative Agent or the Lenders in any way, to pay, fund, or
ensure that the Credit Parties have sufficient funds to pay any such fees, costs
and expenses.
 
Section 12.                                Additional Reporting.
 
(a)           The Borrower shall deliver to the Forbearing Lenders who wish to
receive such information and Greenhill (i) a comparison of the Borrower’s
unaudited monthly financials to the Budget and its associated standard monthly
key performance indices reports (the “KPIs”) for the months ending January 31,
2019 and February 28, 2019 on or prior to 5:00 p.m. (Eastern time) on April 12,
2019, (ii) monthly KPIs (for non-financial data) for the month ending March 31,
2019 on or prior to 5:00 p.m. (Eastern time) on April 12, 2019, (iii) unaudited
monthly financials for the month ending March 31, 2019 and a comparison of such
results against the Budget on or prior to 5:00 p.m. (Eastern time) on April 18,
2019 and (iv) unaudited monthly financials and associated monthly KPIs forApril
30, 2019 and each month thereafter, and a comparison of such financials against
the annual Bbudget for the Fiscal Year ending December 31, 2019 that was
approved by the Board of Directors of the Borrower, no later than eleven (11)
Business Days following the last date of such month occurring during the
Forbearance Period.
 
 
 
45

 
 
 
 
(b)           The Borrower shall deliver to the Forbearing Lenders who wish to
receive such information and Greenhill (i) on or prior to 5:00 p.m. (Eastern
time) on Wednesday of each calendar week, a variance report for the Testing
Period ended on Friday of the prior week, in a form reasonably acceptable to
Greenhill, with a narrative description of any material variances and setting
forth the aggregate amount of payments made during such period and the amount by
which any payments made exceed the Limit and (ii) at the time of the close of
business on Thursday of each calendar week, a report, in a form reasonably
acceptable to Greenhill, specifying the amount of the aggregate bank and book
cash balances of the Borrower as of such date.a Budget Variance Report (as
defined in the Super Senior Credit Agreement) according to the terms of Section
5.1(p) of the Super Senior Credit Agreement.
 
(c)           All deliverables hereunder to Greenhill or the satisfaction or
acceptability of any deliverable under this Agreement (or any amendment or
supplement hereto) by Greenhill shall also be delivered to and be subject to the
satisfaction of and be acceptable to the TLA/Revolver FA, if any.
 
(d)           The Borrower shall give the Forbearing Lenders who wish to receive
such information and Greenhill three (3) Business Days’ prior notice of any
proposed or contemplated transaction or other action, including the incurrence
of Indebtedness, that, that would constitute a Forbearance Termination Event
pursuant to Section 3(d)(viii).
 
(e)           The Borrower shall give the Forbearing Lenders who wish to receive
such information, substantially concurrently with delivery under the Super
Senior Credit Agreement, the reporting delivered pursuant to Section 5.1(o), (q)
and (s) of the Super Senior Credit Agreement and any such additional reporting
that may be required under the Super Senior Credit Agreement after the Amendment
Effective Date.
 
Section 13.                                Lender Calls. The Borrower shall, at
its own expense, facilitate and hold calls between Greenhill and members of the
Borrower’s executive management team and/or their advisors not less than twice
every week and shall invite the Forbearing Lenders or their advisors to attend
such calls.
 
Section 14.                                Industry Consultant. The Borrower
hereby agrees to pay and reimburse all reasonable and documented fees and
expenses when due of one industry consultant with substantial experience and
knowledge as to the operation of the cloud services and communication services
retained by the Requisite Lenders.
 
Section 15.                                Interest Rate.
 
(a)           On and after the date hereof and for so long as an Event of
Default shall be continuing under the Credit Agreement, all Obligations shall
accrue default interest in the manner set forth in Sections 2.9(a) and 2.9(b) of
the Credit Agreement.
 
(b) The definition of “Applicable Rate” in the Credit Agreement is hereby
amended, with effect as of the Forbearance Effective Date, by increasing each
interest rate percentage for Loans specified therein by a percentage equal to
100 basis points per annum (the “Incremental Interest”); provided that the
Incremental Interest shall be paid “in kind” by adding the amount of such
Incremental Interest with respect to each Class of Loan held by each Lender to
the amount of the outstanding Loans of such Class of such Lender (it being
understood that any such added amounts shall be treated as principal of the
Loans and bear interest in accordance with the Credit Agreement for all purposes
other than for the determination of Requisite Lenders, Requisite Tranche
A/Revolving Lenders or any other voting provision of the Credit Agreement).
 
Section 16.                                Revolving Commitments. The Revolving
Commitments are hereby terminated.
 
 
 
46

 
 
 
 
Section 17.                                Fees and Expenses; Indemnities. All
terms, provisions and agreements set forth in Sections 10.2 and 10.3 of the
Credit Agreement are hereby incorporated herein by reference with the same force
and effect as though fully set forth herein.
 
Section 18.                                Reinvestment. The Forbearing Lenders
hereby (a) consent to the Borrower’s reinvestment of Net Proceeds received or to
be received by the Borrower pursuant to the Lingo Transaction in non-current
assets useful in the business of the Borrower and its Restricted Subsidiaries
within 365 days after the receipt of such Net Proceeds (the “Reinvestment”), in
lieu of applying such Net Proceeds in mandatory prepayment under Section 2.13(a)
of the Credit Agreement and (b) waive the requirement under Section 2.13(a) of
the Credit Agreement for the Borrower to deliver to the Administrative Agent a
certificate of an Authorized Officer of the Borrower setting forth the
Borrower’s intention to cause such Net Proceeds to be applied in such
Reinvestment.
 
Section 19.                                Section 17. Successors and Assigns.
 
This Agreement shall be binding upon and inure to the benefit of each Party
hereto and their respective successors and assigns.
 
Section 20.                                Section 18. No Third-Party
Beneficiaries.
 
No Person other than the Credit Parties, the Administrative Agent, the Lenders
and, in the case of Section 9 hereof, the Releasees, shall have any rights
hereunder or be entitled to rely on this Agreement and all third-party
beneficiary rights (other than the rights of the Releasees under Section 9
hereof) are hereby expressly disclaimed.
 
Section 21.                                Section 19. Severability.
 
The invalidity, illegality or unenforceability of any provision in or obligation
under this Agreement in any jurisdiction shall not affect or impair the
validity, legality or enforceability of the remaining provisions or obligations
under this Agreement or of such provision or obligation in any other
jurisdiction.
 
Section 22.                                Section 20. Governing Law,
Jurisdiction; Waiver of Jury Trial.
 
(a)           THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER
OR RELATED TO THIS AGREEMENT, WHETHER IN TORT, CONTRACT (AT LAW OR IN EQUITY) OR
OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK.
 
(b)           EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR
NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW
YORK (OR ANY APPELLATE COURT THEREFROM) OVER ANY SUIT, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, FEDERAL COURT. THE
PARTIES HERETO AGREE THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY
REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE EFFECTIVE SERVICE OF PROCESS
AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT. EACH PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
 
 
 
47

 
 
 
 
(c)           EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY) DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 23.                                Section 21. Amendments.
 
The provisions of this Agreement, including the provisions of this sentence, may
not be amended, modified or supplemented, and waivers or consents to departures
from the provisions hereof may not be given, without the express prior written
consent of the Borrower, the Requisite Lenders and, to the extent that such
amendment, modification, supplement, waivers or consents relate to the FCCR
Defaults, the Requisite Tranche A/Revolving Lenders; provided that any date or
deadline herein (including, without limitation, any extension of the Forbearance
Period) may be extended by the Requisite Lenders and, to the extent the FCCR
Defaults are continuing, the Requisite Tranche A/Revolving Lenders and such
extension may be communicated by email to counsel to the Credit Parties.
 
Section 24.                                Section 22. Further Assurances.
 
Each of the Credit Parties hereby agrees to execute and deliver from time to
time such other documents and take such other actions as may be reasonably
necessary in order to effectuate the terms hereof.
 
Section 25.                                Section 23. Entire Agreement.
 
This Agreement, the Credit Agreement and the other Credit Documents constitute
the entire agreement of the Parties with respect to the subject matter hereof,
and supersede all other prior negotiations, understandings or agreements with
respect to the subject matter hereof. This Agreement shall be deemed a Credit
Document.
 
Section 26.                                Section 24. Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which taken together shall constitute one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Agreement by electronic mail (e.g. “.pdf” or “.tif”) shall be effective as
delivery of an original executed counterpart of this Agreement.
 
Section 27.                                Section 25. Section Titles.
 
The section and subsection titles contained in this Agreement are included for
convenience only, shall be without substantive meaning or content of any kind
whatsoever, and are not a part of the agreement between the Credit Parties, on
the one hand, and the Forbearing Lenders, on the other hand. Any reference in
this Agreement to any “Section” refers, unless the context otherwise indicates,
to a section of this Agreement.
 
Section 28.                                Section 26. Requisite Lender
Direction.
 
The Lenders party hereto (which constitute the Requisite Lenders and the
Requisite Tranche A/Revolving Lenders) hereby (i) instruct the Administrative
Agent to comply with the Forbearance to the extent specified herein and to take
the other actions (or refrain from acting), in each case, as expressly
contemplated hereby and (ii) acknowledge and agree that (x) the direction set
forth in this Section 26 Section 27 constitutes a direction from the Requisite
Lenders and the Requisite Tranche A/Revolving Lenders under the provisions of
Section 9 of the Credit Agreement and (y) Sections 9.3 and 9.6 of the Credit
Agreement shall apply to any and all actions (and inactions) taken by the
Administrative Agent in accordance with such direction.
 
[Signature pages follow]
 
 
48

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.
 
 
FUSION CONNECT, INC.,
as Borrower
 
 
 
By:______________________________
 
Name: James P. Prenetta, Jr.
 
Title: Executive Vice President and General Counsel
 
 
 
FUSION NBS ACQUISITION CORP.
FUSION LLC
FUSION BCHI ACQUISITION LLC
FUSION CB HOLDINGS, INC.
FUSION CLOUD SERVICES LLC
FUSION COMMUNICATIONS, LLC
FUSION MANAGEMENT SERVICES LLC
FUSION TELECOM, LLC
FUSION TEXAS HOLDINGS, INC.
FUSION TELECOM OF KANSAS, LLC
FUSION TELECOM OF OKLAHOMA, LLC
FUSION TELECOM OF MISSOURI, LLC
FUSION TELECOM OF TEXAS LTD., L.L.P.
BIRCAN HOLDINGS, LLC
FUSION PM HOLDINGS, INC.
FUSION MPHC HOLDING CORP.
FUSION CLOUD COMPANY LLC
FUSION MPHC GROUP, INC.,
as Guarantor Subsidiaries
 
 
 
By: ______________________________
 
Name: James P. Prenetta, Jr.
 
Title: Executive Vice President and General Counsel
 
 
PRIMUS MANAGEMENT ULC
BIRCAN MANAGEMENT ULC,
as the Canadian Subsidiaries
 
 
By: ______________________________
 
Name: James P. Prenetta, Jr.
Title: Executive Vice President and General Counsel

 
 
[Signature Page to Forbearance Agreement (First Lien)]
 
 
 
 


49

 
 
 
[●], as Forbearing Lender
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 

 
 


 
 
 
 
 
 
[Signature Page to Forbearance Agreement (First Lien)]
 
 


50
 